202 F.3d 81 (2nd Cir. 2000)
IN RE N2K Inc. Securities LitigationKENNETH BENDER, individually and on behalf of all others similarly situated, Plaintiff-Appellant,MOLLIE KUHN BENDER, individually and on behalf of all others similarly situated, Consolidated-Plaintiff-Appellant,WILLIAM L. MANNS, JEAN MORRISON, PAUL S. MARANTZ, and MARK TALBERT, Appellants,v.LAURENCE L. ROSEN, ROBERT DAVID GRUSIN, JAMES E. COANE, BRUCE JOHNSON, ROBERT C. HARRIS, JR., SUSANNE HARRISON, N2K, INC., Defendants-Appellees, PAINEWEBBER, ALLEN & CO., BEAR STEARNS & COMPANY, INCORPORATED, Consolidated- Defendants,andJONATHAN V. DIAMOND, Defendant.
No. 1045, Docket No. 99-7745August Term, 1999
UNITED STATES COURT OF APPEALSSECOND CIRCUIT
Argued Jan. 14, 2000Decided: Feb. 7, 2000

Appeal from dismissal of plaintiffs' complaint, with prejudice, by the United States District Court for the Southern District of  New York (Harold Baer Jr., Judge). Affirmed.
I. STEPHEN RABIN, New York, N.Y. (Jonathan M. Plasse, Catherine A. Murphy, Goodkind, Labaton, Rudoff & Sucharow, New York, N.Y.,  on the brief), for Appellants.
SAUL P. MORGENSTERN, New York, N.Y. (Richard W. Reinthaler, John J. Blood, Dewey Ballantine LLP, New York, N.Y., on the brief),  for Appellees.
Before: SOTOMAYOR and NEWMAN, Circuit Judges, and GOLDBERG,*. Judge.
PER CURIAM:


1
Plaintiffs-appellants ("plaintiffs") brought a class action lawsuit against N2K, Inc., an on-line music entertainment company that uses the Internet to sell, market, and promote music and other merchandise. Plaintiffs alleged that defendants-appellees ("defendants") violated Sections 11 and 15 of the Securities Act of 1933, 15 U.S.C.  77k and 77o (1994), by disseminating materially false and misleading offering materials in connection with a secondary offering of N2K common stock. Specifically, plaintiffs alleged that defendants had a duty, but knowingly failed, to disclose the 1998 first quarter results of N2K's operations in the prospectus. Defendants moved pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss the complaint for failure to state a claim upon which relief can be granted. The District Court granted defendants' motion and dismissed the complaint with prejudice. See In re N2K Inc. Securities Litigation, 82 F. Supp.2d 204 (S.D.N.Y. 1999). We affirm on the opinion of Judge Baer.1



Notes:


*
 The Honorable Richard W. Goldberg, of the United States Court of International Trade, sitting by designation.


1
 We express no opinion on the views set forth in footnote 10 of the District Court's opinion.